BEAUCHAMP, Judge
(concurring).
*248I am concurring in the opinion affirming this case because I think the city policemen had a right to make the arrest while they were in the city and they continuously pursued this right without any break in their effort, or in the effort of the appellant to escape. It was a continuous transaction. The fact that they crossed the city’s boundary should make no difference. The right of sanctuary does not apply in this country.
I cannot subscribe to the implication that a city policeman has authority equal to that of the sheriff co-extensive with the bounds of the county. I see no reason for the statement in that paragraph holding that he has a right to continue the pursuit of the party beyond the limits of the city “and to the bounds of the county.” I think he has a right to continue the pursuit regardless of the county lines so long as it is uninterrupted, within the State of Texas. The statute giving the policeman a right similar to that of the sheriff must be limited to the confines of the city boundary lines. He cannot go beyond the city limits to initiate the arrest.
With this modification I concur in the opinion affirming the judgment.